Citation Nr: 0022009	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of appeal for waiver of overpayment of pension 
benefits in the amount of $7,592.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1941 to 
December 1945.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in December 1997, by 
the Committee on Waivers and Compromises (COWC) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In his written presentation, the veteran's accredited 
representative raised a claim for compensation under the 
provisions of 38 U.S.C. § 1151.  In accordance with his 
request, this claim is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1. In January 1989, the RO granted entitlement to nonservice-
connected pension benefits effective from August 1988.

2. In January 1990, VA received information that the 
appellant was in receipt of Social Security benefits.

3. The appellant's combined annual income was found to exceed 
the maximum annual pension rate and his benefits were 
adjusted effective August 1st, 1988, which resulted in an 
overpayment in the amount of $7,592.00.

4. The appellant was notified of the overpayment in April 
1990 and he did not submit a request for waiver until 
November 1997, over 180 days from the date of notice.

5. There is no evidence within the record of error by VA or 
the postal authorities or the presence of other 
circumstances beyond the appellant's control that there 
was a delay in the appellant's receipt of the notification 
of indebtedness.



CONCLUSION OF LAW

The appellant's request for waiver of overpayment of pension 
benefits in the amount of $7,592.00 was not timely.  38 
U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. 
§ 1.9639(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Furthermore, he has not indicated that there any additional 
records of probative value that are available and that have 
not already been included in the claims folder.  Accordingly, 
the Board finds that all relevant evidence has been properly 
developed and that the duty to assist the appellant in 
developing pertinent facts, as set forth by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

The Board notes that 38 U.S.C.A. § 5302(a) provides that a 
debt will be waived if recovery of such debt would be against 
equity and good conscience, so long as "...an application 
for relief is made within 180 days from the date of 
notification of the indebtedness...or within such longer 
period as...is reasonable in a case in which the payee 
demonstrates ...that such notification was not actually 
received by such payee within a reasonable period after such 
date...."  Similarly, the Code of Federal Regulations, at 
38 C.F.R. § 1.963(b)(2), provides that, generally, where a 
notice of indebtedness is issued on or after April 1, 1983, 
"...[a] request for waiver of [such] an indebtedness shall 
only be considered...if made within 180 days following the 
date [that the] notice of indebtedness [was] issued."  If, 
however, an individual requesting waiver 
"demonstrat[es]...that, as a result of an error by either 
the Department of Veterans Affairs or the postal authorities, 
or due to other circumstances beyond the debtor's control, 
there was a delay in his or her receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing..., the 180 day period may be extended."  In such 
exceptional cases, "...the 180 day period [is to] be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness."  See id.

The record shows that the appellant was notified of his 
indebtedness, and of his appellate/waiver rights, by letter 
dated April 24th, 1990 to the address then of record.  It was 
not until November 14th, 1997, more than 180 days later, that 
the appellant submitted a request for waiver of his 
indebtedness.  Because the appellant failed to submit his 
request for waiver until well after the 180-day time limit 
had expired, such request may be deemed timely only if it can 
be demonstrated (1) that there was a delay in the appellant's 
receipt of the notice of indebtedness and (2) that any such 
delay resulted from VA or postal error or from other 
circumstances beyond the appellant's control.  While the 
appellant has essentially argued that he is financially 
unable to repay the outstanding indebtedness, in the absence 
of a credible explanation consistent with the above 
requirements for the failure to submit a request for waiver 
within the statutory time period, the Board has no discretion 
and must deny the appeal.

Accordingly, in view of the above, the appellant's request 
for waiver received approximately 7 years after notification 
is deemed to be untimely.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


